PER CURIAM.
Appellant, the United States, appeals the district court’s order granting habeas relief to appellee Floyd McLean on his motion to vacate, filed under 28 U.S.C. § 2255.
The issues presented on appeal are (1) whether McLean’s claim of ineffective assistance of counsel for counsel’s failure to review a videotape with him so that McLean could enter into plea negotiations with the government related back to his original claims; and (2) if the claim related back, did McLean demonstrate sufficient prejudice due to his attorney’s inadequate performance.
We review a district court’s application of Fed.R.Civ.P. 15(c) for abuse of discretion. See Davenport v. United States, 217 F.3d 1341, 1343 n. 4 (11th Cir.2000).
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we affirm the district court’s order granting McLean’s § 2255 motion.
AFFIRMED.